                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANET JENKINS, et al.,                            Case No. 18-mc-80213-TSH
                                   8                    Plaintiffs,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 1
                                  10     KENNETH L. MILLER,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a notice of motion and motion to compel. ECF No. 1. The motion
                                  14   references an “attached Memorandum of Points and Authorities,” but no such memorandum is
                                  15   attached. Also, the lodged exhibits are missing exhibit 3. The Court ORDERS Plaintiff to submit
                                  16   the missing items no later than January 16, 2019.
                                  17

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: January 9, 2019
                                  21

                                  22
                                                                                                  THOMAS S. HIXSON
                                  23                                                              United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
